DETAILED ACTION
This communication is in respond to applicant’s amendment filed on April 8, 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2015/0242639 A1 to Galil et al. (hereinafter Galil) in view of US Pat. No. 9,659,014 B1 to Walters et al. (hereinafter Walters), US PG-PUB No. 2002/0045154 A1 to Wood et al. (hereinafter Wood) and US PG-PUB No. 2013/0145472 A1 to Ramabhatta et al. (hereinafter Ramabhatta).
As per claim 1, Galil disclosed a gateway device, comprising: 
a network interface communicatively coupled with a plurality of data sources; a hardware processor; and a non-transitory computer readable storage medium storing computer readable instructions (Galil, Fig. 1, Fig. 2 computing device monitoring transmitted data, and par 0018, the processing is performed in a network environment, which indicates that it’s coupled to a plurality of data sources), that when executed by the hardware processor, cause the hardware processor to: 
access data from one or more of the plurality of data sources, the accessed data comprising a plurality of data portions (Galil, par 0018, the system receive streaming data (read: data portions from one or more of a plurality of data sources); 
access a set of classification rules, each of the set of classification rules configured to classify a data portion of the plurality of data portions as sensitive data (Galil, par 0019, 0023, “…the set of rules may include any suitable number of regular expressions, algorithms, and the like, which identify sensitive information. In some examples, the regular expressions in the set of rules indicate patterns of transmitted data that match sensitive data”); 
determine if the data portion is sensitive; and in response to determining that the data portion is sensitive, modify a user interface presented to a user to indicate that the data portion is determined to be sensitive (Galil, par 0028, “The corrective action may also include sending an alert to any suitable application, computing device, or user, wherein the alert indicates the transmission of sensitive information”, an alert to user implies a modifying a user interface presented to user), perform the security operation to reduce a security risk associated with the data portion (Galil, par 0028, “the dispatcher module 126 may execute a corrective action in response to detecting that at least one of the transmitted data blocks matches the set of rules”);
Galil differs from the claimed invention in that Galil does not disclose “...each classification associated with a weight computed based on 1) a type of sensitive data that the classification rule is configured to detect and 2) an expected rate of false positive sensitive data classifications associated with a combination of the classification rule and the type of sensitive data”, and “aggregating the weights associated with each classification”, however, in an analogous art in data classification, Walters disclosed classification associated with a weight computed based on 1) a type of data that the classification rule is configured to detect and 2) an expected rate of false positive data classifications associated with a combination of the classification rule and the type of data, and aggregating the weights associated with each classification (Walters, col. 10, lines 11-19, “A matching score given to the second media content is weighted, at 506, based on statistics regarding matches and false-positive rates for the content type(s) of the first media content (e.g., using a weighting component 118). In an implementation, the matching score given to the at least one matched region can be weighted based on knowledge of statistics of the matches and false-positive rate(s) for specific genres of video included in the first media content and the second media content”, also col. 6, lines 11-34, the weighting component 118 can down weight the matching score 120 based on false-positive rates associated with the content type); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to incorporate the concept of classification with weighting computed based on content type and expected rate of false positives associated with the type of content as disclosed by Walters, such modification would provide increased classification accuracy as suggested by Walters (Walters, col. 5, lines 34-51, “...the score given to specific matching regions can be down weighted based on prior knowledge about the statistics of classical music matches and false-positive rate for this vertical”); 
Galil does not explicitly disclose “one or more of the classification rules are tuned using a classification tuner configured to present components of the classification rule determined to contribute to incorrect classifications within an interface to a user and to remove presented components selected by the user from contributing to the classification rule”, however, in an analogous art in rule based classification, Wood disclosed the concept of using user feedback to improve accuracy of classification rules (Wood, par 0339, 0340, “...uses user feedback to improve the accuracy of the matching of content Whereas the classifications are determined based upon a set of scoring and sorting rules, and whereas the matching of elements is based upon individual preferences and on classification preferences, the system allows for internal feedback to improve classification accuracy and to improve the accuracy of matching users with elements... Block 4000 provides a dynamic feature for modifying the scoring and classification rules based upon the user's feedback. This feedback can be in the form of test questions, text boxes, or any other method used to convey opinions of the user. This feedback is then used to modify the scoring and classification rules for the classification scheme and in other words, improve its accuracy.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to further incorporate the concept of using user feedback to improve accuracy of classification rules as disclosed by Wood, in order to provide a more accurate classification result as suggested by Wood (Wood, par 0339-0340);
Galil further does not explicitly disclose “…a selection of a security operation presented to a user via a security user interface responsive to…”, in an analogous art in system security, Ramabhatta disclosed presenting user with a set of security operations that can be take in response to detected security issues (Ramabhatta, par 0017, 0057, anti-malware module display detection results and accept selected corrective action); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to further incorporate the user interface for corrective action selection as disclosed by Ramabhatta, such modification would make the system more user friendly and thus more desirable.

As per claim 2, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein a data portion is at least one of: a cell in a table, a non- delimited string of characters, and a file (Galil, par 0027, transmitted data, the examiner takes official notice that network transmitted data commonly include data file).

As per claim 3, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein sensitive data is at least one of: an address component, a date of birth, a telephone number, an email address, a social security number, a financial account number, a password, and a username (Galil, par 0023, “….social security numbers, credit card numbers, phone numbers, postal codes, or birth dates, etc.”).

As per claim 4, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when the data portion matches a pre-defined pattern associated with the classification rule (Galil, par 0023, regular expressions identify sensitive data based on pattern of numeric and/or alphanumeric characters).

As per claim 5, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when a data parsing rule associated with the classification rule is applied to the data portion and returns a true value (Galil, par 0020, 0027, rule based identification for sensitive data, a “match” is the equivalent of returning a true value).

As per claim 6, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when a contextual data requirement specified by the classification rule is satisfied by one or both of the data portion and associated data sources of the plurality of data sources (Galil, par 0027, “source IP address”, “metadata” of transmitted data are forms of contextual data requirement).

As per claim 7, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when the data portion matches an entry in a reference table specified by the classification rule (Galil, par 0027, the despatcher module may use keywords to identify sensitive information, the data structure holding the keywords is the equivalent of a reference table).

As per claim 8, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, Galil does not explicitly disclose “a classification rule of the set of classification rules is satisfied when a trained machine learning model associated with the classification rule returns a score for the data portion beyond a threshold value, the score computed by the machine learning model based on one or more features extracted from the data portion and used as input for the machine learning model”, however, Walters disclosed a classification rule of the set of classification rules is satisfied when a trained machine learning model associated with the classification rule returns a score for the data portion beyond a threshold value, the score computed by the machine learning model based on one or more features extracted from the data portion and used as input for the machine learning model (Walters, col. 8, lines 60-67, “...SVM's can be configured through a learning or training phase within a classifier constructor and feature selection module. Thus, the classifier(s) can be used to automatically learn and perform a number of functions as described herein. According to some aspects, the classification component 302 can use derived classifier scores and modify match scores at the end of matching”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to incorporate the application of machine learning in rule based classification as disclosed by Walters, such modification would provide increased efficiency and accuracy with increased amounts of data.

As per claim 10, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1, wherein the expected rate of false positives associated with a classification rule is determined by applying the classification rule to a training data set (Walters, col. 8, lines 60-67, the reasons of obviousness have been noted in the rejection of claims 1 and 8 above and applicable herein).

Claims 11-18 and 20 recite substantially the same limitations as claims 1-8 and 10, respectively, in the form of a method implemented by the corresponding device, therefore, they are rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galil in view of Walters, Wood and Ramabhatta as applied to claim 1 above, and further in view of US PG0PUB No. 2014/0047551 A1 to Nagasundaram et al. (hereinafter Nagasundaram).
As per claim 9, Galil-Walters-Wood-Ramabhatta disclosed the device of claim 1; Galil does not explicitly disclose “the selected security operation includes at least one of encryption, tokenization, and obfuscation, and wherein the selected security operation is performed based on a desired security level for the data portion”, however, in an analogous art in data protection, Nagasundaram disclosed obfuscation of identified sensitive data and providing a configurable level of anonymization that is tied to the security level of sensitive data (Nagasundaram, par 0012, masking sensitive data, and par 0024, anonymization engine may be provided that may be capable of performing various anonymization processes to provide a configurable level of anonymization that is tied to the privacy or security level of the sensitive data); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to further incorporate masking of detected sensitive data and providing a configurable level of anonymization based on security level as disclosed by Nagasundaram, such modification would provide user with increased flexibility in protection of sensitive information.

Claim 19 recites substantially the same limitations as claim 9, in the form of a method implemented by the corresponding device, therefore, it is rejected under the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491